DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 04/12/2022 has been received and entered.  By the amendment, claims 1-9 and 11-20 are now pending in the application.
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a substrate assembly comprising a combination of various elements as claimed more specifically a functional substrate has a functional region and a non-functional region surrounding the functional region and the non-functional area includes a plurality of first bonding regions, a cover plate has a primary region and a peripheral region surrounding the primary region; the primary region is a vertical projection of the functional region of 10the functional substrate on the cover plate, the peripheral region includes a second bonding region and a plurality of third bonding regions, the number of the third bonding regions equals to or is greater than the number of the first bonding regions, and each of the first bonding regions has one of the third bonding regions corresponding thereto, wherein the cover plate further includes a first substrate and a light shielding structure disposed on the first substrate; and the light shielding structure is located in the peripheral region; and each of the second conductive terminals, each of the third conductive terminals and each of the traces are disposed on a side of the light shielding structure facing the first substrate or a side of the light shielding structure away from the first substrate as set forth in claim 1.
Claims 2-9 and 11-20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871